PER CURIAM:
Robert E. Green, Sr., appeals the district court’s orders of March 16 and March 22, 2005 barring him from access to the courthouse without leave of court and limiting the subject and manner of his filings in this closed civil action. We dismiss the appeal of the 2005 orders for lack of jurisdiction because the appeal of those orders was not timely filed. See Fed. R.App. P. 4(a)(1)(A).' Green also appeals the district court’s order denying Green’s recent motion expressing disagreement with the limits on his filing and courthouse access. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Green v. Mayor and City Council, No. l:99-cv-02941-MJG (D.Md. Feb. 4, 2013). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED IN PART AND AFFIRMED IN PART.